Name: Commission Regulation (EEC) No 869/81 of 1 April 1981 laying down a transitional measure in respect of the period for concluding long-term storage contracts for table wine in Greece for the 1980/81 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 4. 81 Official Journal of the European Communities No L 88/ 19 COMMISSION REGULATION (EEC) No 869/81 of 1 April 1981 laying down a transitional measure in respect of the period for concluding long ­ term storage contracts for table wine in Greece for the 1980/81 wine year be later than the final expiry date for contracts concluded within the Community of Nine ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wines, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 73 thereof, Whereas the second indent of Article 7 ( 1 ) of Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine as last amended by Regulation (EEC) No 3456/80 (2), lays down that long-term storage contracts may be concluded during the period 16 December to 15 February of the following year ; whereas, in order to take account of the date of accession of Greece and administrative requirements in respect of a first appli ­ cation of the contract arrangements, it appears appro ­ priate, for the current wine year, to extend until 15 March 1981 the period for the conclusion of storage contracts by the Greek intervention agency ; whereas, in order to allow any additional measures which may be taken pursuant to Article 12a of Regulation (EEC) No 337/79 to be uniformly applied in the Commu ­ nity, it should be stated that the date of expiry of long ­ term storage contracts concluded in Greece may not For the 1980/81 wine year, the Greek intervention agency may, notwithstanding the second indent of Article 7 ( 1 ) of Regulation (EEC) No 337/79, conclude long-term contracts until 15 March 1981 . However, the period of validity of contracts concluded after 15 February 1981 shall be limited to 15 November 1981 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1981 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . (*) OJ No L 360, 31 . 12. 1980, p . 18 .